Citation Nr: 0839640	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-05 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye 
condition, to include amblyopia and macular degeneration.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to July 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for an eye condition, 
to include amblyopia and macular degeneration.  

In April 2005, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A transcript of the 
hearing is associated with the claims file.  

This case was previously before the Board in June 2006, at 
which time, the Board denied service connection for a 
bilateral eye condition, to include amblyopia and macular 
degeneration.  The veteran appealed the Board's June 2006 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By order dated May 2008, the Court granted a 
Joint Motion for Remand and vacated the June 2006 Board 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the May 2008 Joint Motion for Remand, and upon 
preliminary review of the record with respect to the 
veteran's claim for service connection for a bilateral eye 
condition, to include amblyopia and macular degeneration, 
further development is required prior to final appellate 
review.  

In the June 2006 decision, the Board determined that service 
connection was not warranted for the veteran's bilateral eye 
condition, to include amblyopia and macular degeneration.  In 
regards to the veteran's claim for amblyopia, the Board noted 
that because amblyopia is recognized as a congenital or 
developmental defect, service connection cannot be granted 
for the disability because such condition is not recognized 
as a disease or injury within the meaning of the applicable 
legislation.  On the other hand, the Board determined that 
although the veteran was diagnosed with macular degeneration 
in February 2003, service connection was denied because a VA 
examiner determined that the veteran's military service had 
no effect on his current bilateral eye disability.  
Specifically, in November 2003, the veteran was afforded a VA 
examination for his eye disability.  Upon physical 
examination of the veteran, the examiner diagnosed the 
veteran with macular degeneration.  The examiner determined 
that the veteran is legally blind from macular degeneration, 
and the veteran's military service "had no effect on his 
macular degeneration."  The Board also notes that of record 
are two private medical statements by a private physician.  
In May 2004, J.Y., M.D., opined that the veteran's macular 
degeneration is age related, and in July 2005, Dr. J.Y. 
stated that he could not offer an opinion regarding the 
veteran's bilateral eye disability without having access to 
the veteran's service entrance examination.  

In the May 2008 Joint Motion for Remand, the Court found that 
the November 2003 VA medical opinion was inadequate because 
the examiner did not review the claims file during the 
veteran's examination, and the examiner did not provide a 
rationale for his opinion.  Similarly, the Court determined 
that the May 2004 private medical statement was conclusory 
because the physician attributed the veteran's condition to 
age, but did not discuss whether the veteran's bilateral eye 
condition was related to service.  The Veterans Claims 
Assistance Act of 2000 (VCAA) requires that the VA assist a 
claimant in obtaining evidence needed to substantiate the 
claim.  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  At the Court's request, an additional VA 
examination is necessary to clarify whether the veteran's 
bilateral eye condition is related to his military service.  

Accordingly, the case is REMANDED for the following action:  

1.  Schedule the veteran for a VA eye 
examination to determine the nature and 
etiology/onset of any current bilateral 
eye condition, to include amblyopia and 
macular degeneration.  All indicated 
tests and studies should be performed, 
and all clinical findings reported in 
detail.  The claims folder, to include a 
copy of this Remand and any additional 
records obtained, must be made available 
to the medical examiner in order that he 
or she may review pertinent aspects of 
the veteran's in-service and post-service 
medical history, and the examination 
report should indicate whether such 
review was performed.  The examiner must 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that the veteran's 
current bilateral eye disability is 
related to his active military service.  
The rationale for any conclusion reached 
should be provided.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


